Motions Disposed and Order filed September 26, 2017




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-17-00008-CV
                                     ____________

                        MATTHEW S. BOVEE, Appellant

                                           V.

                    HOUSTON PRESS LP, ET AL, Appellees


                     On Appeal from the 270th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2016-16984

                                       ORDER

      Appellant is an inmate proceeding pro se. By order dated July 6, 2017, we
determined that appellant may proceed in this appeal without advance payment of
costs and ordered the district clerk to prepare, certify, and file the clerk’s record. The
clerk’s record was filed on August 7, 2017.

      Appellant has filed a motion in this court alleging the district clerk will not
serve him a hard copy of the record and asking us to compel the clerk to do so. He
has also filed a motion asking us to compel the court reporter to file the reporter’s
record. Finally, he requests an extension to file his brief until after the clerk’s record
is served.

      The motion to compel the district clerk to serve him a hard copy of the record
is GRANTED. The district clerk shall provide appellant with a hard copy of the
clerk’s record and shall file proof in this court by October 6, 2017, of such service.
If the district clerk has already served appellant with a hard copy of the record, the
clerk shall notify this court of such service by October 6, 2017.

      The court reporter notified this court on January 6, 2017, that there is no
reporter’s record in this case. Accordingly, the motion to compel the court reporter
to file the reporter’s record is DENIED.

      The motion for extension is GRANTED. Appellant’s brief is due November
6, 2017.



                                    PER CURIAM